DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Potashnik on 6/1/2022.

The application has been amended as follows: 
In line 17 of claim 1, “line-of-sights” should read “lines-of-sight” to correct grammar.
In line 20-23 of claim 1, “the multiple cameras include a time of flight camera comprising a heater operative to vary a refractive index in a waveguide so as to scan a beam from the time of flight camera across the surface while the time of flight camera remains at the fixed location” should read “each of the multiple cameras includes a time of flight of camera operative to vary a refractive index in a waveguide so as to scan a beam from the time of flight camera across the surface while the time of flight camera remains at one of the fixed locations”
In claim 4, “the multiple cameras include an array” should read “the multiple cameras each include an array”
In claim 6, “the time of flight camera” should read “each of the time of flight cameras”
In claim 7, “the time of flight camera” should read “each of the time of flight cameras”
In line 12 of claim 21, “the plurality of substrate” should read “the plurality of substrates”
In line 15 of claim 21, “the plurality of cameras includes a time of flight camera” should read “each of the plurality of cameras includes a time of flight camera”
In claim 26, “the time of flight camera” should read “each of the time of flight cameras”
In claim 27, “the time of flight camera” should read “each of the time of flight cameras”
In line 16 of claim 29, “the multiple cameras include a time of flight camera” should read “each of the multiple cameras includes a time of flight camera”
In claim 33, “the time of flight camera” should read “each of the time of flight cameras”
In claim 35, “the time of flight camera” should read “each of the time of flight cameras”
Claim 45 should be cancelled
Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 4/22/2022, with respect to claims 1, 21, and 29 have been fully considered and are persuasive.  The rejection of 12/10/2021 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Miura (JP 2008088500 A), Kashyap (US 20170272731 A1), Doylend (US 20170184450 A1), Takahashi (US 20050139467 A1), and Tsai (US 20060081459 A1). Miura teaches a vacuum chamber and power source having a pole, a backing plate for holding a target within the vacuum chamber, wherein the backing plate couples to the pole, a pedestal within the vacuum chamber. Miura also teaches a camera within the mounting surface of the pedestal operative to scan a surface of the target. Additionally, Miura teaches when the substrate is placed on the pedestal, the line of sight of the camera is blocked to prevent the camera from scanning the surface of the target. Kashyap teaches a time of flight camera may be used for sensing the surface of a 3D object. Doylend teaches a time of flight camera with a heater operative to vary a refractive index in a waveguide so as to scan a beam from the time of flight camera across the surface while the time of flight camera remains at the fixed location. Takahashi teaches a pedestal containing a mounting surface including multiple substrate regions that are configured to simultaneously hold multiple substrates, respectively. Furthermore, Tsai teaches using a plurality of sensors to monitor all regions of the target that typically become eroded as well as the uneroded regions to obtain an overall profile of the target surface after the data from the cameras are received by a computer. The aforementioned references fail to explicitly teach multiple cameras being arranged directly within the multiple substrate regions and arranged such that the line of sight of each camera is blocked when a substrate is placed in each respective substrate region. Additionally, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claim limitations. Therefore claim 1 is allowed.
Claims 2, 4, 6-7, 40, and 44-45 depend on claim 1 and thus are allowable for the same reasons.
Regarding claim 21, the limitation “a plurality of cameras installed at a plurality of fixed locations in the pedestal, the plurality of fixed locations being directly under the plurality of substrates, respectively” is analogous to the limitation that made claim 1 allowable. Additionally, the other limitations of claim 21 are similar to those of claim 1. Therefore claim 21 is allowed for the same reasons as described above.
Claims 22, 26-27, 33, 41-42, and 46 depend on claim 21 and thus are allowable for the same reasons.
Regarding claim 29, the limitation “multiple cameras arranged at fixed locations in the pedestal and operative to scan a surface of a target held to the backing plate, the fixed locations of the multiple cameras corresponding in a one-to-one manner with and being directly under the multiple substrates, respectively” is analogous to the limitation that made claim 1 allowable. Additionally, the other limitations of claim 29 are similar to those of claim 1. Therefore claim 29 is allowed for the same reasons as described above.
Claims 35, 43, and 47 depend on claim 29 and thus are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797